In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-1114V
                                      Filed: August 22, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
GLENDA NEHER,                 *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine; Guillain-
                              *                               Barré Syndrome (“GBS”).
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Robert P. Coleman III, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On October 2, 2015, Glenda Neher (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that the administration of the Influenza (“Flu”) vaccine, on January 11, 2013, caused her
to develop Guillain-Barré Syndrome (“GBS”).

       The parties recently filed a stipulation, stating that a decision should be entered awarding
compensation. Respondent denies that the Flu vaccine is the cause of Petitioner’s alleged GBS
or any other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

                                                  1
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive a “lump sum payment of $63,573.31 in
the form of a check payable to [P]etitioner.” Appendix A at 2. They also specify that this
“amount represents compensation for all remaining damages that would be available under 42
U.S.C. § 300aa-15(a).” Id.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




2
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                 2